Citation Nr: 1606317	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-03 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In connection with the Veteran's claim, the Board requested an opinion from a specialist under the employ of the Veterans Health Administration (VHA) in August 2015.  The October 2015 VHA opinion to include the January 2016 addendum opinion has been associated with the record.   

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's service connection claim for obstructive sleep apnea was initially denied by an unappealed October 2006 rating decision.  In a letter dated in October 2006, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  Evidence received since the October 2006 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for obstructive sleep apnea.

3.  Resolving all reasonable doubt in the Veteran's favor, obstructive sleep apnea is related to his service-connected PTSD.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection on a secondary basis for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claim

The claim of service connection for obstructive sleep apnea was denied in an October 2006 rating decision.  The claim was denied on the basis that there was no evidence of a nexus to service.

No correspondence was received from the Veteran and no additional evidence was received within one year of the October 2006 rating decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the claim became final as to all evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).  

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In support of his May 2010 claim, the Veteran submitted medical opinions from Dr. Kim in June 2009 and Dr. Sik Chung in August 2010, suggesting a link between the Veteran's sleep apnea and his service-connected PTSD.  Because these medical opinions relate to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea, specifically an indication of a nexus to service or to a service-connected disability, the claim is reopened.  Accordingly, the Veteran's claim of service connection for obstructive sleep apnea is reopened.  38 C.F.R. § 3.156(a); Shade.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, treatment records indicate that the Veteran was diagnosed with obstructive sleep apnea based on a July 1997 sleep study.  He has been treated with use of a CPAP machine.  The Veteran's service treatment records (STRs) show that he complained of problems with sleep in service.  Specifically, in January 1969, he complained of insomnia.  Additionally, he indicated on an April 1969 Report of Medical History, completed concurrent to his separation examination, that he experienced frequent trouble sleeping and shortness of breath.  

A June 2009 letter from Dr. Kim, a VA physician, indicated that the Veteran's in-service complaints of insomnia may be related to sleep apnea or an acquired psychiatric disorder.  In an August 2010 letter, Dr. Sik Chung, a VA physician, opined that the Veteran began having sleep problems in service.  The Board determined that the VA medical opinions were insufficient to decide the Veteran's claim on the merits and in August 2015 sought an expert opinion from a VHA specialist as to the nature and etiology of the Veteran's sleep apnea.  In an October 2015 opinion, the reviewing VHA specialist opined that is less likely than not that the Veteran's sleep apnea is related to service.  In a January 2016 addendum opinion, the VHA specialist opined that it is at least as likely as not that the Veteran's sleep apnea is related to his service-connected PTSD.  Thus, service connection for sleep apnea is warranted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea; to that extent only, the appeal is granted.

Service connection for obstructive sleep apnea is granted.  

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


